Exhibit 10.3

AMENDED AND RESTATED1

CATALINA MARKETING CORPORATION

2002 DIRECTOR STOCK GRANT PLAN

1. PURPOSE.

The Plan is intended to provide incentive to outside directors of the
Corporation, to encourage proprietary interest in the Corporation, and to
attract new outside directors with outstanding qualifications.

2. DEFINITIONS.

Whenever the following terms are used in this Plan, they shall have the meaning
specified below unless the context clearly indicates otherwise.

 

  (a) “Act” shall mean the Securities Act of 1933, as amended.

 

  (b) “Administrator” shall mean the Board or the Committee, whichever shall be
administering the Plan from time to time in the discretion of the Board, as
described in Section 4(a) of the Plan.

 

  (c) “Annual Meeting Date” shall have the meaning assigned to it in
Section 6(d) hereof.

 

  (d) “Board” shall mean the Board of Directors of the Corporation.

 

  (e) “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

  (f) “Committee” shall mean the committee appointed by the Board in accordance
with Section 4(a) of the Plan.

 

  (g) “Common Stock” shall mean the common stock, par value $.01 per share, of
the Corporation.

 

  (h) “Corporation” shall mean Catalina Marketing Corporation, a Delaware
corporation.

 

--------------------------------------------------------------------------------

1 Amended and Restated to include amendments adopted by the Board of Directors
and stockholders in June and August, respectively, 2005.



--------------------------------------------------------------------------------

  (i) “Directors” shall mean, collectively, all outside (non-employee)
directors, duly elected to the Board by the Corporation’s stockholders or
otherwise in accordance with the Corporation’s Bylaws, and all outside
(non-employee) directors appointed to fill a vacancy or a newly created
directorship position of the Board.

 

  (j) “Disability” shall mean the condition of a Director who is unable to
substantially fulfill his responsibilities as a member of the Board by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or which has lasted or can be expected to last for a
continuous period of not less than twelve (12) months.

 

  (k) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

  (l) “Fair Market Value” shall mean the value of one (1) Share of Common Stock,
determined as follows, without regard to any restriction other than a
restriction which, by its terms, will never lapse:

 

  (i) If the Shares are traded on an exchange, the closing price per Share on
the principal exchange on which Shares are listed on the date of valuation or,
if no sales occurred on that date, then the average of the highest bid and
lowest asked prices on such exchange at the end of the day on such date;

 

  (ii) If the Shares are not traded on an exchange but are otherwise traded
over-the-counter, the average of the highest bid and lowest asked prices quoted
in the National Association of Securities Dealers, Inc. Automated Quotation
System (“NASDAQ”) as of the close of business on the date of valuation, or, if
on such day such security is not quoted in the NASDAQ system, the average of the
representative bid and asked prices on such date in the domestic
over-the-counter market as reported by the National Quotation Bureau, Inc., or
any similar successor organization; and

 

  (iii) If neither (i) nor (ii) applies, the fair market value as determined by
the Administrator in good faith. Such determination shall be conclusive and
binding on all persons.

 

  (m) “Grant” shall mean any stock award granted pursuant to the Plan.

 

  (n) “Grantee” shall mean a Director who has received a Grant pursuant to
Section 4(b) hereof.

 

2



--------------------------------------------------------------------------------

  (o) “Plan” shall mean this Catalina Marketing Corporation 2002 Director Stock
Grant Plan, as it may be amended from time to time.

 

  (p) “Share” shall mean one (1) share of Common Stock, adjusted in accordance
with Section 8 of the Plan (if applicable).

 

  (q) “Term of Directorship” shall have the meaning assigned to it in
Section 6(b) hereof.

 

  (r) “Vested Shares” and “Non-Vested Shares” shall have the meanings assigned
to such terms in Section 6(d) hereof.

3. EFFECTIVE DATE.

The Plan was adopted by the Board in June 2002 and approved by the Corporation’s
stockholders on July 25, 2002, pursuant to Section 11 hereof. The plan became
effective October 27, 2002. Amendments to the Plan, effective July 1, 2005, were
adopted by the Board in June 2005 and approved by the stockholders on August 9,
2005.

4. ADMINISTRATION AND ELIGIBILITY.

 

  (a) Administrator. The Plan shall be administered, in the discretion of the
Board from time to time, by the Board or by the Committee. The Committee shall
be appointed by the Board and shall consist of not less than two (2) members of
the Board who are “Non-Employee Directors” within the meaning of Rule 16b-3
under the Exchange Act. The Board may from time to time remove members from, or
add members to, the Committee. Vacancies on the Committee, however caused, shall
be filled by the Board. The Board shall appoint one of the members of the
Committee as Chairman. The Committee or Board, as the case may be, shall hold
meetings at such times and places as it may determine. Acts of a majority of the
members of the Committee or the Board, as the case may be, at a meeting at which
a quorum is present, or acts reduced to or approved in writing by unanimous
consent of the members of the Committee or the Board, as the case may be, shall
be the valid acts of the Administrator.

The Administrator or its designee shall maintain a list of the Directors who
have been awarded Grants, and determine the number of Shares granted to each
Director in accordance with Section 6(b) hereof. Subject to the express
provisions of the Plan, the Administrator shall have the authority to construe
and interpret the Plan and to define the terms used in the Plan, to prescribe,
amend and rescind rules and regulations relating to the administration of the
Plan, and to make all other determinations necessary or advisable for the
administration of the Plan. The interpretation and construction by the
Administrator of any provisions of the Plan or of any Grant granted thereunder
shall be final, and shall be upheld on any review unless arbitrary and
capricious. No member of the Administrator shall be liable for any action or
determination made in good faith with respect to the Plan or any Grant awarded
thereunder.

 

3



--------------------------------------------------------------------------------

 

  (b) Participation. The Grantees shall consist exclusively of Directors of the
Corporation; provided, however, that no Director shall be eligible to be a
Grantee if and to the extent that such Director is prohibited from personally
accepting or benefiting from a Grant hereunder due to such Director’s
affiliation with a business organization; provided further, however, that if at
any time a Director who has not been eligible under the Plan due to the
immediately preceding proviso becomes eligible to participate, such Director
shall be treated as having been elected to a term of less than three years at
the time such Director becomes so eligible, and at such time shall receive a
Grant as though such Director had been elected at such time, pursuant to
Section 6(b) of the Plan. If a Director is not eligible to be a Grantee due to
the first proviso of the immediately preceding sentence, then such Director
shall be entitled to cash compensation of $18,750 per quarter, with such
compensation to be paid on a quarterly basis or as otherwise directed by the
Administrator.

5. STOCK.

The stock subject to Grants awarded under the Plan shall be Shares of the
Corporation’s authorized but unissued or reacquired Common Stock. The aggregate
number of Shares which may be issued upon exercise of Grants under the Plan
shall not exceed two hundred fifty thousand (250,000), subject to the occurrence
of any of the events specified in Section 8 hereof. The number of Shares subject
to additional Grants at any time shall not exceed the number of Shares remaining
available for issuance under the Plan. In the event that any Shares subject to
any outstanding grants for any reason are forfeited and returned to the
Corporation in accordance with Section 6(e) of the Plan, the Shares so forfeited
may again be subject to Grants.

6. TERMS AND CONDITIONS OF GRANTS.

 

  (a) Stock Grant Agreements. Grants shall be evidenced by written stock grant
agreements in such form as the Administrator shall from time to time determine.
Such agreements need not be identical but shall comply with and be subject to
the terms and conditions set forth below.

 

  (b) Award of Grants. A Grant shall be awarded to each Director as of the day
that such Director takes office following the election or re-election of such
Director by the stockholders or by the Board, as permitted in the Corporation’s
Bylaws, in partial consideration for the fulfillment by such Director of such
Director’s duties as a director of the Corporation. Subject to the availability
of Shares as specified in Section 5 of the Plan, each Grant shall include an
aggregate number of Shares (subject to

adjustments in accordance with the provisions of Section 8 hereof) equal to
$225,000 divided by the Fair Market Value per Share of the Common Stock as of
the effective date of the Grant, ), rounded up to the nearest whole number of
Shares, as determined by the Administrator; provided, however, that if the term
(the “Term of Directorship”) for which the Director has been elected is not a
full three-year term, the number of Shares subject to a Grant shall be the
number of Shares calculated as set forth above, multiplied by a fraction, the
numerator of which is the number of full months during which the Grantee shall
serve as director following the award of the Grant and until the next annual
meeting of stockholders (the “Annual Meeting of Stockholders”) at which the
class of directors to which the Grantee belongs is to be elected (assuming for
purposes of this calculation that the Annual Meeting Date (as hereinafter
defined) is July 31 of such fiscal year), and the denominator of which is
thirty-six (36), rounded up to the nearest whole number of Shares.

 

  (c) Number of Shares. Each Grant shall state the number of Shares to which it
pertains and shall provide for the adjustment thereof in accordance with the
provisions of Section 8 hereof.

 

  (d) Vesting. Shares included in Grants shall be subject to the vesting
provisions herein set forth. Shares which have vested according to the schedule
set forth below shall be considered “Vested Shares” and Shares which have not so
vested shall be considered “Non-Vested Shares.” The Shares included in each
Grant shall vest on the date of each successive Annual Meeting of Stockholders
of the Corporation (the “Annual Meeting Date”) following the effective date of
the Grant. The number of Shares subject to a Grant which shall become Vested
Shares as of each Annual Meeting Date shall be calculated by multiplying the
number of Shares included in the Grant by a fraction, the numerator of which is
equal to the number of months which have elapsed since the later of (i) the
election or re-election of such Director or (ii) the last Annual Meeting Date,
and the denominator of which is the number of full months during which the
Grantee shall serve as director following the award of the Grant and until the
next Annual Meeting of Stockholders at which the class of directors to which the
Grantee belongs is to be elected (assuming for purposes of this calculation that
the Annual Meeting Date is July 31 of such fiscal year). If no Annual Meeting of
Stockholders shall have occurred in any fiscal year on or before August 30 of
such fiscal year, then unless the Board shall have adopted a resolution adopting
an alternative date, July 31 shall be considered to be the Annual Meeting Date.

 

  (e) Restrictions on Non-Vested Shares. A Grantee may not assign, sell, pledge,
hypothecate or otherwise transfer any Grant or any Non-Vested Shares. If a
Grantee ceases to be a Director for any reason or

 

4



--------------------------------------------------------------------------------

no reason, including upon death or Disability, removal (with or without cause)
or resignation, the Grant shall be automatically terminated immediately upon the
effective date of such cessation and all Shares included in Grants which are
Non- Vested Shares as of the effective date of such cessation, shall be
forfeited automatically and shall, effective immediately upon such cessation, be
returned to the status of authorized to be issued pursuant to Grants under the
Plan. In the discretion of the Administrator, the Corporation may devise any
mechanism reasonable for the purpose of enforcing the restrictions and
limitations on Non-Vested Shares. In the absence of any other such mechanism,
the Corporation may retain possession of any certificates representing
Non-Vested Shares, but shall cause certificates representing Shares which have
become Vested Shares registered in the name of the Grantee to be delivered to
the Grantee entitled to the same promptly following the time at which such
Shares become Vested Shares as herein described.

 

  (f) Rights as a Stockholder. Except as provided in Section 6(e) of the Plan, a
Grantee shall have and enjoy all rights as a stockholder with respect to all
Shares included in the Grant, regardless of whether the Shares awarded are
Vested or Non-Vested, including, without limitation, the right to vote any such
Shares, the right to receive all communications addressed by the Corporation to
its stockholders, and the right to receive dividends (ordinary or extraordinary,
whether in cash, securities or other property), distributions or other rights as
provided in the Certificate of Incorporation or Bylaws of the Corporation.
Notwithstanding any provision hereof, a Director may not transfer any Shares
received pursuant to a Grant for a period of six (6) months immediately
following the effective date of the Grant.

 

  (g) Payment of Taxes; Related Matters. In the event the Corporation determines
it is required to withhold state, local or Federal income tax as a result of the
grant of a Grant or the vesting of any Shares subject to a Grant, the
Corporation may require a Grantee to make arrangements satisfactory to the
Corporation to enable it to satisfy such withholding requirements. Payment of
such withholding requirements may be made, in the discretion of the
Administrator, (i) in cash, (ii) by delivery of Shares registered in the name of
the Grantee, or by the Corporation not issuing such number of Shares subject to
the Grant having a Fair Market Value at the effective date of the Grant or the
date of such vesting equal to the amount to be withheld, or (iii) any
combination of (i) and (ii) above. An election under the preceding sentence may
only be made during the period beginning on the third business day following the
date of release of quarterly and annual summary statements of sales and earnings
to the extent provided by Rule 16b-3 of the Securities and Exchange Commission
and ending on the twelfth business day following such date and only if such

 

5



--------------------------------------------------------------------------------

period occurs before the date the Corporation requires payment of the
withholding tax. The election need not be made during the ten-day window if
(a) it is made at least six (6) months prior to the date of the Grant or
(b) counsel to the Corporation determines that compliance with such requirement
is unnecessary.

THE STOCK GRANT AGREEMENTS SHALL APPRISE THE GRANTEE OF THE TAX CONSEQUENCES TO
THE GRANTEE OF SECTION 83 OF THE CODE (INCLUDING THE TAX CONSEQUENCES TO THE
GRANTEE OF FILING OF AN ELECTION PURSUANT TO SECTION 83(b) OF THE CODE), AND
SHALL ALLOCATE THE RESPONSIBILITY FOR RECEIVING APPROPRIATE ADVICE WITH RESPECT
THERETO TO THE GRANTEE.

 

  (h) Deferral of Grant. Prior to his or her election or re-election to the
Board, each Director may elect to defer, in accordance with the terms of the
Corporation’s Deferred Compensation Plan, all or a portion of the grant he or
she shall receive if elected or re-elected, pursuant to Section 6(b). In such
case, no shares will be issued to the Director and a credit will be made to the
Common Stock unit account maintained for such Director under the Deferred
Compensation Plan in a number of units equal to the number of shares deferred on
the date of Grant.

 

  (i) Other Provisions. The stock grant agreements authorized under the Plan may
contain such other provisions not inconsistent with the terms of the Plan
(including, without limitation, restrictions upon the transfer of Shares
following the award of the Grant) as the Administrator shall deem advisable.

7. TERM OF PLAN.

Grants may be awarded pursuant to the Plan until the expiration of the Plan on
October 27, 2012.

8. RECAPITALIZATIONS AND OTHER TRANSACTIONS

Subject to any required action by stockholders, the aggregate number of Shares
covered by the Plan as provided in Section 5 hereof and the number of Shares
covered by each Grant shall be proportionately adjusted for any increase or
decrease in the number of issued Shares resulting from a stock split, stock
dividend (but only of Common Stock), combination of shares or any other change,
by reclassification, reorganization, redesignation, recapitalization or
otherwise, or any other increase or decrease in the number of issued Shares
effected without receipt of consideration by the Corporation. If any such
adjustment results in a fractional share, such fraction shall be disregarded.

 

6



--------------------------------------------------------------------------------

Subject to any required action by stockholders, if the Corporation shall merge
with another corporation and the Corporation is the surviving corporation in
such merger and under the terms of such merger the shares of Common Stock
outstanding immediately prior to the merger remain outstanding and unchanged,
each outstanding Grant shall continue to apply to the Shares subject thereto,
and any Shares awarded pursuant to a Grant prior to a merger, which have yet to
fully vest in accordance with the schedule set forth in Section 6(d) of the
Plan, shall continue to be subject to the same vesting schedule. In addition, in
the event of a merger where the Corporation is the surviving corporation, each
outstanding Grant shall also pertain and apply to any additional securities and
other property, if any, to which a holder of the number of Shares subject to the
Grant would have been entitled as a result of the merger. If the Corporation
sells all, or substantially all, of its assets, or the Corporation merges (other
than a merger of the type described in the immediately preceding sentence) or
consolidates with another corporation (such event being a “Forfeiture Event”),
this Plan and each outstanding Grant shall terminate and each Non-Vested Share
awarded hereunder pursuant to a Grant shall be forfeited; provided, however,
that unless the consummation of the Forfeiture Event takes place within thirty
(30) days following an Annual Meeting Date, in the event of a Forfeiture Event,
any shares that would have become Vested Shares at the next succeeding Annual
Meeting Date following the consummation of the Forfeiture Event shall be Vested
Shares upon and for a period of thirty (30) days preceding the consummation of
the Forfeiture Event, but contingent upon the consummation of the Forfeiture
Event. A dissolution or liquidation of the Corporation, other than a dissolution
or liquidation immediately following a sale of all or substantially all of the
assets of the Corporation, which shall be governed by the immediately preceding
sentence, shall also cause this Plan and each Grant hereunder to terminate and
each Non- Vested Share under any Grant to be forfeited.

To the extent that the foregoing adjustments relate to securities of the
Corporation, such adjustments shall be made by the Administrator, whose
determination shall be conclusive and binding on all persons.

Except as expressly provided in this Section, the Grantee shall have no rights
by reason of any subdivision or consolidation of shares of stock of any class,
the payment of any stock dividend or any other increase or decrease in the
number of shares of stock of any class or by reason of any dissolution,
liquidation, merger or consolidation or spin-off of assets or stock of another
corporation, and any issue by the Corporation of shares of stock of any class,
or securities convertible into shares of stock of any class, shall not affect,
and no adjustment by reason thereof shall be made with respect to, the number of
Shares subject to a Grant.

The award of a Grant pursuant to the Plan shall not affect in any way the right
or power of the Corporation to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure, to merge or
consolidate or to dissolve, liquidate, sell or transfer all or any part of its
business or assets.

 

7



--------------------------------------------------------------------------------

9. SECURITIES LAW REQUIREMENTS.

 

  (a) Legality of Issuance. No Shares shall be issued upon the award of any
Grant unless and until the Corporation has determined that:

 

  (i) it and the Grantee have taken all actions required to register the award
of the Shares under the Act, or to perfect an exemption from the registration
requirements thereof;

 

  (ii) any applicable listing requirement of any stock exchange on which the
Common Stock is listed has been satisfied; and

 

  (iii) any other applicable provision of state or Federal law has been
satisfied.

 

  (b) Restrictions on Transfer; Representations of Grantee; Legends. Regardless
of whether the award of Shares under the Plan has been registered under the Act
or has been registered or qualified under the securities laws of any state, the
Corporation may impose restrictions upon the sale, pledge or other transfer of
such Shares (including the placement of appropriate legends on stock
certificates) if, in the judgment of the Corporation and its counsel, such
restrictions are necessary or desirable in order to achieve compliance with the
provisions of the Act, the securities laws of any state or any other law. In the
event that the award of Shares under the Plan is not registered under the Act
but an exemption is available which requires an investment representation or
other representation, each Grantee shall be required to represent that such
Shares are being acquired for investment, and not with a view to the sale or
distribution thereof, and to make such other representations as are deemed
necessary or appropriate by the Corporation and its counsel. Stock certificates
evidencing Shares acquired under the Plan pursuant to an unregistered
transaction shall bear the following restrictive legend (or similar legend in
the discretion of the Administrator) and such other restrictive legends as are
required or deemed advisable under the provisions of any applicable law:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933. THESE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT
AND NOT WITH A VIEW TO DISTRIBUTION AND MAY NOT BE OFFERED FOR SALE, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR SUCH SECURITIES

 

8



--------------------------------------------------------------------------------

UNDER THE SECURITIES ACT OF 1933 OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY IN FORM AND CONTENT TO THE ISSUER THAT SUCH REGISTRATION IS NOT
REQUIRED UNDER SUCH ACT.”

Any determination by the Corporation and its counsel in connection with any of
the matters set forth in this Section shall be conclusive and binding on all
persons.

 

  (c) Registration or Qualification of Securities. The Corporation may, but
shall not be obligated to, register or qualify the award of Shares pursuant to
the Plan under the Act or any other applicable law. The Corporation shall not be
obligated to take any affirmative action in order to cause the award of Shares
under the Plan to comply with any law.

 

  (d) Exchange of Certificates. If, in the opinion of the Corporation and its
counsel, any legend placed on a stock certificate representing Shares awarded
under the Plan is no longer required, the holder of such certificate shall be
entitled to exchange such certificate for a certificate representing the same
number of Shares but without such legend.

10. AMENDMENT OF THE PLAN.

The Board may, from time to time, with respect to any Shares at the time not
subject to Grants, suspend or discontinue the Plan or, subject to stockholder
approval if required pursuant to Section 11, revise or amend it in any respect
whatsoever, provided that no amendment or revision shall adversely affect,
without the affected Grantee’s written consent, the rights of any Grantee to
whom the Shares have been issued pursuant to the Plan.

11. APPROVAL OF STOCKHOLDERS.

The Plan shall be subject to approval by the affirmative vote of the holders of
a majority of the outstanding shares present or represented and entitled to vote
at the first annual meeting of stockholders of the Corporation following the
adoption of the Plan. Any amendment described in Section 10 shall also be
subject to approval by the Corporation’s stockholders if and to the extent
required by law, the New York Stock Exchange or other regulatory body.

 

9



--------------------------------------------------------------------------------

12. EXECUTION.

To record the adoption of this Amended and Restated Plan by the Board in June
2005 and the approval of the amendments herein incorporated on August 9, 2005 by
the stockholders, the Corporation has caused its authorized officers to execute
this Plan as set forth below.

 

CATALINA MARKETING CORPORATION By  

/s/ L. Dick Buell

  L. Dick Buell, Chief Executive Officer By  

/s/ Barry A. Brooks

  Barry A. Brooks, Secretary

 

10